DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they show element (106) (e.g. Fig. 5) without any corresponding discussion in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0029] includes a sentence in all caps, which appears to be notes not meant for publication.  

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Regarding claims 1 and 7, line 2 should end with a semicolon to be consistent with the claim structure.
Regarding claims 3 and 9, the phrase “is formed elements” in line 1 appears to be a grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
No embodiment of the gyroscope is shown without hub (104), while the claims indicate that the gyroscope is hubless.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “gyroscope” in claims 1-9 is used by the claim to mean “a magnetic bearing motor,” while the accepted meaning is “A device that is used to define a fixed direction in space or to determine the change in angle or the angular rate of its carrying vehicle with respect to a reference frame.”  The term is indefinite because the specification does not clearly redefine the term.
Regarding independent claims 1 and 7, the claims recite a hubless gyroscope without mention of any gyroscope not utilizing hub (104) in the disclosure.  This creates uncertainty as to the scope of the claim.
Regarding claims 3 and 9, it is unclear how the plural form “elements” can be one magnet.
Regarding claim 6, the phrase “its” in line 2 of the claim is unclear as to what element “its” refers to.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Thibodeau et al. (US 2008/0042504).
Regarding claim 1, Thibodeau teaches a self-propelled hubless gyroscope (10), comprising: a flywheel (12) (para [0063]) having a first magnetic field (produced from magnetic array (24)) (para [0064]) (figs 3A-3C) a second magnetic field (from non-shorted conducting circuits (36)) (para [0067]) proximate to the flywheel (fig. 1), wherein the interaction between the first and second magnetic fields causes the flywheel to rotate and level the orientation of the gyroscope (via torque on the rotor assembly) (para [0067]); and a plurality of spokes (26) connecting a perimeter of the flywheel (fig. 2A) to a centrally located ring (28), wherein the spokes create directional air flow as the flywheel rotates to produce thrust (when used as a propeller rotor arrangement (para [0003]) and/or a fluid movement apparatus) (para [0057]).
Regarding claim 2, Thibodeau teaches the gyroscope of claim 1, wherein the flywheel is composed at least in part of magnetic field producing elements (24) that form the first magnetic field (para [0064]).
Regarding claim 3, Thibodeau teaches the gyroscope of claim 1, wherein the first magnetic field is formed elements that create the first magnetic field are at least one magnet (24) mounted peripherally to the flywheel (fig. 2A).

Regarding claim 5, Thibodeau teaches the gyroscope of claim 2, wherein: the stator (42) (fig. 1) is comprised of fingers (fig. 1) that are individually wrapped by insulated wire coils (36); and the individual coils are wired together to create a multi-phase electromagnet (fig. 12A).
Regarding claim 6, Thibodeau teaches the gyroscope of claim 1, further comprising a shell (42) (fig. 1) surrounding the flywheel (12) having a network of electrically conductive materials (36) integrated into its surface to produce phasing magnetic fields (para [0067]).
Regarding claim 7, Thibodeau teaches a self-propelled hubless gyroscope (10), comprising: a flywheel (12) having a first magnetic field (produced from magnetic array (24)) (para [0064]) (figs 3A-3C) a second magnetic (from non-shorted conducting circuits (36)) (para [0067]) field proximate to the flywheel (fig. 1), wherein the interaction between the first and second magnetic fields causes the flywheel to rotate and level the orientation of the gyroscope (via torque on the rotor assembly) (para [0067]); a stator (40) mounted proximate to the flywheel (fig. 1) for producing phased magnetic fields (para [0065]); and a plurality of spokes (26) connecting a perimeter of the flywheel to a centrally located ring (28) (fig. 1), wherein the spokes create directional air flow as the flywheel rotates to produce thrust (when used as a propeller rotor arrangement (para [0003]) and/or a fluid movement apparatus) (para [0057]).
Regarding claim 8, Thibodeau teaches the gyroscope of claim 7, wherein the flywheel is composed at least in part of magnetic field producing elements (24) that form the first magnetic field (para [0064]).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647